       Case: 20-11678   Doc: 6   Filed: 05/15/20   Page: 1 of 9




Uber                             3/1/20                    4/30/20
           Case: 20-11678   Doc: 6   Filed: 05/15/20   Page: 2 of 9




G2 Secure Staffing                   3/5/2020                 4/2/2020
            CO.     FILE   Case:
                            DEPT. 20-11678      Doc: 6
                                   CLOCK VCHR. NO.                    Filed: 05/15/20       Page: 3 of 9
            G2G    313173     OKC111            0000141435       1
                                                                                Earnings Statement
                                                      106-0029
            G2 SECURE        STAFF L L C                                        Period Beginning:            03/13/2020
            400 E LAS COLINAS          BLVD SUITE 750                           Period Ending:               03/26/2020
            IRVING, TX 75039                                                    Pay Date:                    04/02/2020
            1-800-873-7078.


                                                                                     WADE G ROGERS
            Filing Status: Married filing jointly                                    1715 NW 37TH ST
            Exemptions/Allowances:
                Federal: Standard Withholding Table
                                                                                     OKLAHOMA CITY OK 73118




                    rate        hours       this period          year to date   Other Benefits and
Regular       13 0000          49 43            642 59               3 457 35                                     this period          total to date
Overtime      19 5000           6 39            124 61                 124 61   Total Work Hrs                        55 82
           Gross Pay                           $767 20               3 581 96
                                                                                Emplid                                                       0818642

           Statutory
                                                                                IT IS G2’S POLICY TO PAY FOR ALL HOURS WORKED.
           Social Security Tax                 -47 56                 222 08
           Medicare Tax                        -11 13                  51 94
                                                                                IF YOU BELIEVE YOU HAVE NOT BEEN PAID PROPERLY
           OK State Income Tax                  -2 00                  18 00
                                                                                CONTACT G2PAY@G2SECURESTAFF.COM                   OR
                                                                                1-844-567-6696.
           Travel Per Diem                                           -105 00

           Net Pay                             $706 51                           Taxable Marital Status:
           Checking                            -706 51               3 053 92     OK:             Married
                                                                                 Exemptions/Allowances:
           Net Check                             $0 00                            OK:             1,Filing Jointly or Surviving Spouse


                                                                                Earnings_by_Week
                                                                                _________________           Rate            Hours           Earnings
             Your federal taxable wages this period are $767 20
                                                                                Week 1:
                                                                                Regular                  13 0000            40 00               520 00
                                                                                Overtime                 19 5000             6 39               124 61
                                                                                Subtotal                                    46 39               644 61

                                                                                Week 2:
                                                                                Regular                  13 0000                9 43            122 59
                                                                                Subtotal                                        9 43            122 59
                                                                                Grand Total                                 55 82               767 20




                                                                                                                                         2000 A DP, LLC




            G2 SECURE STAFF L L C                                               Advice number:                    00000141435
            400 E LAS COLINAS BLVD SUITE 750                                    Pay date:                         04/02/2020
            IRVING TX 75039
            1-800-873-7078

            Deposited      to the account of                                    account number          transit     ABA                       amount
            WADE G ROGERS                                                       xx1318                   xxxx xxxx                           $706 51




                                                                                            NON-NEGOTIABLE
           CO.     FILE   Case:
                           DEPT. 20-11678      Doc: 6
                                  CLOCK VCHR. NO.                    Filed: 05/15/20       Page: 4 of 9
           G2G    313173     OKC111            0000121625       2
                                                                               Earnings Statement
                                                     114-0029
           G2 SECURE        STAFF L L C                                        Period Beginning:            02/28/2020
           400 E LAS COLINAS          BLVD SUITE 750                           Period Ending:               03/12/2020
           IRVING, TX 75039                                                    Pay Date:                    03/19/2020
           1-800-873-7078.


                                                                                    WADE G ROGERS
           Filing Status: Married filing jointly                                    1715 NW 37TH ST
           Exemptions/Allowances:
               Federal: Standard Withholding Table
                                                                                    OKLAHOMA CITY OK 73118




                   rate        hours       this period          year to date   Other Benefits and
Regular      13 0000          72 56            943 28               2 814 76                                     this period        total to date
          Gross Pay                           $943 28               2 814 76   Total Work Hrs                        72 56

                                                                               Emplid                                                       0818642
          Statutory
          Social Security Tax                 -58 49                 174 52
                                                                               IT IS G2’S POLICY TO PAY FOR ALL HOURS WORKED.
          Medicare Tax                        -13 67                  40 81
          OK State Income Tax                  -8 00                  16 00
                                                                               IF YOU BELIEVE YOU HAVE NOT BEEN PAID PROPERLY
                                                                               CONTACT G2PAY@G2SECURESTAFF.COM                 OR
          Travel Per Diem                                           -105 00    1-844-567-6696.

          Net Pay                             $863 12
          Checking                            -863 12               2 347 41    Taxable Marital Status:
                                                                                 OK:             Married
          Net Check                             $0 00                           Exemptions/Allowances:
                                                                                 OK:             1,Filing Jointly or Surviving Spouse

            Your federal taxable wages this period are $943 28
                                                                               Earnings_by_Week
                                                                               _________________           Rate            Hours           Earnings
                                                                               Week 1:
                                                                               Regular                  13 0000            37 48               487 24
                                                                               Subtotal                                    37 48               487 24

                                                                               Week 2:
                                                                               Regular                  13 0000            35 08               456 04
                                                                               Subtotal                                    35 08               456 04
                                                                               Grand Total                                 72 56               943 28




                                                                                                                                        2000 A DP, LLC




           G2 SECURE STAFF L L C                                               Advice number:                    00000121625
           400 E LAS COLINAS BLVD SUITE 750                                    Pay date:                         03/19/2020
           IRVING TX 75039
           1-800-873-7078

           Deposited      to the account of                                    account number          transit     ABA                       amount
           WADE G ROGERS                                                       xx1318                   xxxx xxxx                           $863 12




                                                                                           NON-NEGOTIABLE
           CO.     FILE   Case:
                           DEPT. 20-11678      Doc: 6
                                  CLOCK VCHR. NO.                    Filed: 05/15/20       Page: 5 of 9
           G2G    313173     OKC111            0000101637       1
                                                                               Earnings Statement
                                                     116-0029
           G2 SECURE        STAFF L L C                                        Period Beginning:            02/14/2020
           400 E LAS COLINAS          BLVD SUITE 750                           Period Ending:               02/27/2020
           IRVING, TX 75039                                                    Pay Date:                    03/05/2020
           1-800-873-7078.


                                                                                    WADE G ROGERS
           Filing Status: Married filing jointly                                    1715 NW 37TH ST
           Exemptions/Allowances:
               Federal: Standard Withholding Table
                                                                                    OKLAHOMA CITY OK 73118




                   rate        hours       this period          year to date   Other Benefits and
Regular      13 0000          55 68            723 84               1 871 48                                     this period        total to date
          Gross Pay                           $723 84               1 871 48   Total Work Hrs                        55 68

                                                                               Emplid                                                       0818642
          Statutory
          Social Security Tax                 -44 88                 116 03
                                                                               IT IS G2’S POLICY TO PAY FOR ALL HOURS WORKED.
          Medicare Tax                        -10 50                  27 14
          OK State Income Tax                  -2 00                   8 00
                                                                               IF YOU BELIEVE YOU HAVE NOT BEEN PAID PROPERLY
          Net Pay                             $666 46                          CONTACT G2PAY@G2SECURESTAFF.COM                 OR
          Checking                            -666 46               1 484 29   1-844-567-6696.

          Net Check                             $0 00
                                                                                Taxable Marital Status:
                                                                                 OK:             Married
            Your federal taxable wages this period are $723 84                  Exemptions/Allowances:
                                                                                 OK:             1,Filing Jointly or Surviving Spouse


                                                                               Earnings_by_Week
                                                                               _________________           Rate            Hours           Earnings
                                                                               Week 1:
                                                                               Regular                  13 0000            27 36               355 68
                                                                               Subtotal                                    27 36               355 68

                                                                               Week 2:
                                                                               Regular                  13 0000            28 32               368 16
                                                                               Subtotal                                    28 32               368 16
                                                                               Grand Total                                 55 68               723 84




                                                                                                                                        2000 A DP, LLC




           G2 SECURE STAFF L L C                                               Advice number:                    00000101637
           400 E LAS COLINAS BLVD SUITE 750                                    Pay date:                         03/05/2020
           IRVING TX 75039
           1-800-873-7078

           Deposited      to the account of                                    account number          transit     ABA                       amount
           WADE G ROGERS                                                       xx1318                   xxxx xxxx                           $666 46




                                                                                           NON-NEGOTIABLE
Case: 20-11678   Doc: 6   Filed: 05/15/20   Page: 6 of 9
Case: 20-11678   Doc: 6   Filed: 05/15/20   Page: 7 of 9
Case: 20-11678   Doc: 6   Filed: 05/15/20   Page: 8 of 9
Case: 20-11678   Doc: 6   Filed: 05/15/20   Page: 9 of 9
